DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, 
line 1 “drink containers” should read “a drink container” 
line 2 “a beverage container” should read “the drink container” to be consistent with the preamble 
line 4 “a top surface” should read “the top surface” 
Regarding claims 2 and 3, last line “beverage container” should read “drink container”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The term “potentially” is unclear about whether the beverage will contact the underside or not and the timing in which contact may or may not occur. The resultant lack of positively claimed contact or lack thereof renders the claim indefinite.

Claims 2-3 are rejected for inherent dependency on the rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20090159606 by D’Amato (hereinafter “D’Amato”).
Regarding claim 1, D’Amato teaches a lid assembly (Fig 7, lid 5) for a drink container (Title, for cup-shaped receptacle [0046] holding liquid), comprising: 
a circular body (Fig 7 and [0005], circular lid body shown) configured to engage a top of a drink container having a top surface and an underside (Fig 1 and [0046], lid 5 is engages a top of liquid receptacle 1, and Figure 8 shows 5 has a top surface and a underside surface), the underside potentially coming in contact with the beverage (see USC 112 rejection above; Fig 2, a portion of the underside necessarily comes in contact with the beverage when the container is filled with beverage is titled); 
an orifice (Fig 7, 21) defined in a front portion (Fig 7, top view shows a front portion around 21) of the top surface of the circular body; and 
one or more raiser extensions (Figs 3 and 8, 10 and 22), each raiser extension having an underside that touches a surface (Fig 8, 22 shown touching a surface of the lid below; [0046] lid portion 6 is flat) on which the lid assembly is placed face up (Fig 8, each 10 and 22 has an underside wherein said each underside touches a single shared surface beneath due to a “face up” orientation) such that the lid assembly is in stable equilibrium (Fig 8, 5 is shown stably stacked thereby in equilibrium in an unmoving stack) and the underside of the circular body does not touch the surface (Fig 8, shows cited underside surface of circular body does not touch cited flat surface; [0056] air gap, is shown).

Regarding claim 2, D’Amato further teaches the one or more raiser extensions (Fig 8, 10 and 22) are positioned on an outer circumference of the lid assembly (Fig 8 shows one or more raiser extensions 10 positioned on an outer circumference of 5), such that when the lid assembly is coupled to a drink container (Fig 2, coupled), the one or more raiser extensions are positioned exterior to the drink container (Figs 2 and 6, show 10 to be outside of and exterior to receptacle 1).

Regarding claim 3, D’Amato further teaches the one or more raiser extensions (Fig 8, 10 and 22) are positioned on an inner circumference of the lid assembly (Fig 8 shows one more raiser extensions 22 on an inner circumference of 5), such that when the lid assembly is coupled to a drink container (Fig 2, coupled), the one or more raiser extensions are positioned inside of the drink container (Fig 1, shows 22 to be inside of receptacle 1).

Regarding claim 4, D’Amato teaches a drink container assembly (Fig 1, drink container assembly shown), comprising: 
a lid assembly (Fig 7, lid 5), comprising: 
a circular body portion (Fig 7 and [0005], circular lid body portion shown) having an upper side and an opposing lower side (Fig 8, lower side nominally lower half and upper side upper half in a “face up” orientation), the circular body portion defining 
an orifice (Fig 7, 21) extending through the circular body portion from the upper side to the lower side (21 being an orifice necessarily means extends through in order to deliver liquid through); 
an outer rim portion (Fig 6, lid portion comprising 8 and portion near 4) extending around a circumference of the circular body portion (Fig 7 shows said rim portion extending around an entire circumference of the circular body portion); 
at least one raiser extension (Figs 3 and 8, 10 and 22) extending from the outer rim portion (10 and 22 extend from said rim portion) such that when the lid assembly is positioned on a flat surface (Fig 8, 5 is shown positioned on a flat surface, because [0046] lid portion 6 is flat), the at least one raiser extensions support the lower side of the circular body portion above the flat surface without contacting the flat surface (Fig 8, at least one raiser extension 22 is shown supporting the lower side above cited flat surface to not touch said flat surface; also see [0056] air gap).

Regarding claim 5, D’Amato further teaches the circular body portion (Fig 7, circular lid body portion) further comprises a nose recess portion (Fig 8 shows a recessed portion of the lid capable of receiving a nose); and 
when the lid assembly is positioned on the flat surface, the at least one raiser extensions support the nose recess portion above the flat surface without contacting the flat surface (Fig 8, at least one raiser extension 22 is shown supporting the recessed portion above cited flat surface to not touch said flat surface; also see [0056] air gap).

Regarding claim 6, D’Amato further teaches a container portion (Fig 1, 1) having an interior and an exterior (Fig 1, interior of 1 and exterior of 1), the container portion being coupled to the lid assembly (Fig 2, coupled) such that the at least one raiser extensions (Figs 3 and 8, 10 and 22) are positioned on the exterior of the container portion (Fig 6 shows at least one raiser extension 10 outside of the exterior of 1).

Regarding claim 7, D’Amato further teaches the at least one raiser extension (Figs 3 and 8, 10 and 22) comprises two raiser extensions (Fig 7, two 10 are shown along one axis), the raiser extensions positioned such that a center of gravity of the lid assembly is positioned within a region between the two raiser extensions (there is necessarily a center of gravity positioned within a region between the two).

Regarding claim 8, D’Amato further teaches each of the at least one raiser extensions (Figs 3 and 8, 10 and 22) comprises a flat bottom portion (Figs 3-4 and 8, show a flat bottom portion of each 10 and 22).

Regarding claim 9, D’Amato teaches a drink container assembly (Fig 1, drink container assembly shown), comprising: 
a lid assembly (Fig 7, lid 5), comprising: 
a circular body portion (Fig 7 and [0005], circular lid body portion shown) having an upper side and an opposing lower side (Fig 8, lower side nominally lower half and upper side upper half), the circular body portion defining 
an orifice (Fig 7, 21) extending through the circular body portion from the upper side to the lower side (21 being an orifice necessarily means extends through in order to deliver liquid through); and 
at least one raiser extension (Figs 3 and 8, 22) extending from the lower side of the circular body portion such that when the lid assembly is positioned on a flat surface (Fig 8, 22 shown touching a flat surface of the lid below; [0046] lid portion 6 is flat), the at least one raiser extensions support the circular body portion above the flat surface (Fig 8, 22 is shown supporting the circular body portion above cited flat surface to not touch said flat surface; also see [0056] air gap).

Regarding claim 10, D’Amato further teaches the circular body portion (Fig 7, circular lid body portion) further comprises a nose recess portion (Fig 8 shows a recessed portion of the lid capable of receiving a nose); and 
when the lid assembly is positioned on the flat surface, the at least one raiser extensions support the nose recess portion above the flat surface without contacting the flat surface (Fig 8, 22 is shown supporting the recessed portion above cited flat surface to not touch said flat surface; also see [0056] air gap).

Regarding claim 11, D’Amato further teaches a container portion (Fig 1, 1) having an interior and an exterior (Fig 1, interior of 1 and exterior of 1), the container portion being coupled to the lid assembly (Fig 1, 1 coupled to 5) such that the at least one raiser extensions (Figs 3 and 8, 22) are positioned on the interior of the container portion (Fig 2 shows 22 inside of the interior of the container).

Regarding claim 12, D’Amato further teaches the at least one raiser extension (Figs 3 and 8, 22) comprises three raiser extensions (Fig 7, three 22 are shown), the raiser extensions positioned such that a center of gravity of the lid assembly is positioned within a region between the three raiser extensions (there is necessarily a center of gravity positioned within a region between the three).

Regarding claim 13, D’Amato further teaches at least one raiser extension (Figs 3 and 8, 22) comprises a curved bottom portion (Figs 3-4 and 8 show a curved bottom portion of at least one raiser extension (or each extension)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20100012657 – raised extensions straight or angled are on a top portion of the lid as they rest on a flat surface (Figs 1-7b)
US 20140319138 – two protrusions (Fig 6a,7a 140,138a) and a center of gravity (Fig 8a)
US 8939312 – (Fig 2, lid 30, container 20, exterior prongs 60, at least one interior prong 430, Fig 13B)


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784